 UPLAND FREIGHT LINES, INC.165Upland Freight Lines,Inc.andLloyd Rosenogle andFred L.Dressler and Jerrv Hall and John Greenand General Truckdrivers,Warehousemen & Help-ers Union Local 467, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Help-ers of America.Cases 31-CA-3593, 31-CA-3609,31-CA-3666. 3l-CA-3667. and 31-CA-3787February 21, 1974DECISION AND ORDERBY MEMBERSJFNKINS, KENNEDY, ANDPFNIa 10On October 12, 1973, Administrative Law JudgeStanley Gilbert issued the attached Decision in thisproceeding. "Thereafter, theRespondent and theGeneral Counsel each filed exceptions and a sup-porting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge andhereby orders that Respondent, Upland FreightLines. inc., Fontana, California, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order.DECISIONSTATEMENTOF THE CASESTANLEY GILBERT,Administrative Law Judge: Basedupon a charge filed in Case 3l-CA-3593 by LloydRosenogleon February20, 1973; a charge filed in Case31-CA-3609 by Fred Dressler on February 28, 1973: acharge filed in Case31-CA-3666 by JerryHall on March28, 1973; and a charge filed in Case31-CA-3787 byiJohn Green filed a charge on March 28, 1973, as amended on June 4,1973, in Case31-CA-3667.However, during the course of the hearing saidamended charge was withdrawn and the allegations in the complaintrelating to Green were stricken,particularly par 7(b) and the inclusion ofhis name in par 6(a).The allegation in par 13 of the complaint of aviolation of Sec 8(a)(4) relates to the allegations with respect to Green andshould have been stricken along with the other allegations with respect tohim Therefore,it is hereby stricken2By motion of the General Counsel, the secondpart ofpar. 9(a) of thecomplaint,commencing with the words"and ceased deducting . " wasGeneral Truckdrivers.Warehousemen & Helpers UnionLocal 467, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, hereinafterreferred to as the Union, on June 4, 1973, the consolidatedcomplaint was issued on July 3, 1973.1 Said complaint, asamended, alleges that Upland Freight Lines, Inc., hereinreferred to as Respondent or the Company, violatedSection 8(a)(l) and (3) of the Act.2 Respondent, by itsanswer, denies that it committed the unfair labor practicesPursuant to notice, a hearing was held in San Bernardi-no, California, on July 24, 25, 30, and 31, 1973, before me,duly designated as Administrative Law Judge. Appear-ances were entered on behalf of General Counsel andRespondent.A brief was received from the GeneralCounsel on September 4, 1973. By letter dated August 31,1973, counsel for Respondent stated that it had decidednot to file a brief.Upon the entire record`' in this proceeding and myobservation of witnesses as they testified, I make thefollowing:FINDINGS OF FAC1I.BUSINLSS OF RESPONDENTRespondent is a California corporation with its principalplace of business in Fontana, California, where it isengaged in the business of hauling freight. In the courseand conduct of its business operations dunng the yearpreceding the issuance of the complaint herein, Respon-dent performed services valued in excess of $50,000 forfirms located within the State of California, each of whichfirms annually produces, sells, and ships goods valued inexcess of $50,000 directly to customers outside the State ofCalifornia.As is admitted by Respondent,it isnow, and at all timesmaterialhereinhasbeen,an employer engaged incommerce and in a business affecting commerce within themeaning of Section 2(6) and (7) of the Act.II.IHE LABOR ORGANIZATION INVOLVEDAs is admitted by Respondent, the Union is now, and atall times material herein has been, a labor organizationwithin the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe complaintalleges that Respondent violated Section8(a)(3) and (1) of the Act bydischargingLloydRosenogleon February 12, 1973, Fred Dressler on March 10, 1973,and Dale Malensek on May 23, 1973.Respondent,duringthe course of thehearing, contendedthat it did notdismissed during the course of the hearingAlthoughRespondent denied the allegations in par 5 of the complaintwith respect to Don Wellner, particularly that he was an agent andsupervisor of Respondent,dunng the course of the hearing, by stipulation,Respondent admitted his supervisory status'GeneralCounsel filed an unopposed motion to correct the transcriptwhich is herebygranted. the changes in the transcript are set forth in"AppendixB" attached hereto [omitted from publication],together withtwo correctionsmade by me209 NLRB No. 36 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDdischargeRosenogle but that he voluntarily quit hisemployment.Respondent admitted that it dischargedDressler andMalensek on the dates indicated. Respon-dent,however,contended that the above-mentionedterminations of employment were not violative of Section8(a)(3) and (1) of the Act. The complaint further allegesthatRespondent engaged in many violations of Section8(a)(1) of the Act, including a more stringent enforcementof its warning notice system," changing the payday for itsemployees, assigning a new truck to Rosenogle, and aconsiderable number of acts of interrogation, threats, andpromises of benefit by Gerald (Jerry) Wilson, president ofRespondent, and Wellner, its dispatcher.A.Background InformationRespondent is a trucking firm with about 21 truckdri-vers. Commencing in December 1972, the Union conduct-ed an organizational drive among said employees. OnJanuary 3, 1973, the Union filed a petition with the BoardinCase 31-RC-2316, seeking to represent Respondent'struckdriver employees. Pursuant to a stipulation forcertification upon consent election approved February 5,1973, a Board-conducted election was held on February16, 1973, in which the vote was 11 in favor of the Unionand 9against,with I challenged ballot. Objections to theelection were timely filed by Respondent and on April 30theRegionalDirector issued a report on objections,recommendingthat they be overruled. On May 18, 1973,the Board issued its Decision and Certification certifyingthe Union as the exclusive collective-bargaining represent-ative of the Respondent's truckdriver employees.B.Resolutionof the Issues of FactBecause of the many incidents to which the witnessestestified and because of the interrelation of said incidents,itappears that an understanding of the facts and theresolutionof the issues raised thereby can best beaccomplished by setting forth the incidents in as near tochronologicalorder as possible and by making theconcluding findings after the entire exposition of thefindings of fact.It should be noted at the outset that Wilson testified thathe had talked about the Union with all of the employeesexcept Rosenogle. His pertinent testimony with respectthereto is asfollows:A.Well, I asked the employee what they werereallywanting.Did they really want to put thecompany out of business with demands of $6.00 andsomething an hour.And I wouldtell them that thecompany couldn't afford that.And on occasion I have asked an employee if we hada strike and half the boys wanted to work would theycross a picket line.*****Q.You mentioneda $6.00 figure.Where did youget that figure,Mr. Wilson?5Also alleged to be '.iolative of Sec 8(a)(3)A.These were figures that various drivers hadcome up with. They had mentioned that the union hadmentioned it to them. And I had asked several driverswhy did they want to put me outof business.*Q.Now, in your opinion what if any impact would$6.00 an hour have on the company?A.Itwould put us out of business within 90 daysor less.Q At any times during January and February didyou question employees as to whether or not they werefor the union?A.Q.Yes.And did anyemployees tell you they were?A.Yes.Q.Of the 20 or so employees with whom youdiscussed the union how many told you they would onvarious occasions?AWell, what they told me and what we had weredifferent. I had about 18 in my favor and on electionday I lost by one vote. So what I was told wasn'tnecessarily the truth.It should also be noted that Wilson did not deny much ofthe testimony of the General Counsel's witnesses as to hisconduct.With respect to said testimony which is set forthhereinbelow, it should be understood that, unless otherwiseindicated,itwas uncontradicted.On or about January 4, 1973. according to Rosenogle'stestimony.Wilson asked him into his office and told himthat he had heard that the union movement was on again,to which Rosenogle replied that he hadn't heard about it.Wilson then said that if the Union came in he was going tohave to close the gates and the employees would all bewithout a job. Also, according to Rosenogle's testimony,Wilson in the course of their conversation asked him howhe was going to vote in the election, to which he repliedthat he would vote with the majority. Wilson then said thathe would have to take that as a yes answer,to whichRosenogle replied, "Okay, Mr. Wilson, if that is the wayyou want it. Then I will definitely vote yes." As abovestated,Wilson testified that he talked to all the employeesabout the Union. He further testified, however, that he didnot talk to Rosenogle. His explanationof whyhe made anexception in Rosenogle'scase is not convincing and,therefore,Rosenogle's above-summarized testimony iscreditedOn the same day, January 4. 1973, according toRosenogle's credited testimony, he had a conversation withWellner in which Wellner asked him if Wilson had talkedto him that day. When Rosenogle stated that he had,Wellner asked him what he had told Wilson. Rosenoglestated that he had told Wilson that he would vote for theUnion, to which Wellner replied, "then you are going to bewithout a job."On January 5, 1973, according to the credited testimonyof employee Jerry Hall,Wellner asked him what hethought about the "union thing." When Hall stated that hedid not want to talk about it, Wellner persisted in asking UPLAND FREIGHT LINES, INC.him what he thought about the Union. Hall then said thatWellner knew what he thought of the Union and Wellnerreplied "Well Jerry [Wilson] is making other plans."Also on January 5, Respondent ordered a classifiedadvertisement to be published in a San Bernardinonewspaper which appeared for 14 consecutive days startingon January 6. The advertisement was as follows:DUE to driver problems: long established truckingfirm is selling 25 late model Diesel tractors with a subhaul-lease agreement for 5 yrs. All equipment to besold by Feb. 1 Contact G. R. Wilson, (714) 987-3025,(714) 822-2035 days, (714) 987-5233, eves.On January 6, according to Hall's credited testimony, hesaw the above advertisement. He also testified that on thatday he had a conversation with Wilson. His creditedtestimony with respect thereto is as follows:Mr.Wilson came up to me and said you don't haveto worry about a job. I am selling all but four trucks. Iam going to sub-haulers with the rest of my business.And then he asked me what I thought of the union.I told him I didn't have anything to do with it and Ididn't want to talk about it. And he said would youvote against the union to help the company succeedand I just shrugged it off. 1 didn't say no more.On January 7, according to Hall's testimony, he hadanother conversation with Wilson. His credited testimonywith respect thereto is as follows:Iwent to the yard to wash my truck and Mr. Wilsonwas there and he asked me if I would come into theoffice and talk to him. So I went into the office andtalked to him. He said well, what do you think of thisunion deal and I said Jerry, just like I told youyesterday. I didn't have nothing to do with it and didn'twant to talk about it.And he said he was selling the trucks, what did Ithink of this. And I said Jerry, they are your trucks.And then he came up with this that we had anagreement last year whenever this union deal came up,that we had an agreement that it wouldn't come upanymore unless I informed him that it was coming up.And I said Jerry. I didn't sign anything. And he saidyes, but we had a verbal agreement. I said, Jerry, I stilldidn't sign anything. He said if I have to I will spend$10,000 to put the ones in jail that brought this uniondeal up.And I just shrugged and didn't think no more of it.And then he asked me if I would vote yes to help thecompany succeed again.*He said I was supposed to be the spokesman for thisthing, this union thing,that I was supposed to be thespokesman for it.And thateveryemployee who camehere was under the same agreement that I was. Thattheywere supposed to know the union wasn't to orwasn't supposed to be brought up again.167And I just shrugged it off. I didn't want to talk aboutit anymore.He said he could afford $4.00 an hour for thepersons, $4.00 an hour wages and thirty-five centsbenefits for the persons who had been there a year orlonger.THE WITNESS: He said this union deal would putRosenogle out of his new home and put Les Little andhis family-they just started a new family and that itwould put them in jeopardy because there would be nomore work there.Hall further credibly testified that Wilson also asked him ifhe had signed a card, ostensibly a union authorizationcard, to which he replied that he had.On January 8, according to Hall's credited testimony,Wellner asked Hall if he had gone to the "meeting"(ostensibly referring to a meeting the employees had withthe union representatives on the previous day), to whichHall replied that he had. Wellner then asked him if he hadchanged his mind and Hall said that he had not. WhenWellner asked him how he would vote, Hall told him thathe did not want to talk about it. When Wellner persisted inquestioning him as to his vote, Hall replied, "Well, if Mr.Wilson calls my home any more when I am not there, itwould change my mind."On January 8, according to the credited testimony ofTerry Lawrence, when Wilson interviewed him for employ-ment,Wilson stated that if the Union came in he wouldhave to close his Company.Also on January 8, according to Rosenogle's creditedtestimony,Wilson gave him three warning slips, the firstdated December 27, 1972, the second January 3, 1973, andthe third dated January 8, 1973. It appears from Roseno-gle's credited testimony that he had not been previouslygiven any warning slips, although he had engaged inconduct warranting issuance of such slips twice in 1972and he had been disciplined by a 30-day suspension inMay 1972 for one of those incidents. It is noted, however,that, according to the record, the Respondent did not startusing warning slips until July 1972.On January 9, 1973, according to Rosenogle's creditedtestimony, he was assigned a newer truck than the one hehad previously operated.Wilson told him that the newtruck was his (Wilson's) idea and maybe this would help toinfluencehis(Rosenogle's)decision,ostensiblywithrespect to how he would vote in the union election.On or about January 9. 1973, according to the creditedtestimony of employee Alfred Ward, Wilson asked himhow he was going to vote, to which Ward replied that hedid not know yet. Wilson then stated that if the Union didcome in he could not afford to keep the yard open and stayin business.On or about January 10, 1973, according to Dressler'scredited testimony, he had two conversations with Wilson.In the first conversation, Wilson asked him what he knewabout the Union and which way he would vote. Dressler 168DECISIONSOF NATIONALLABOR RELATIONS BOARDinformed him that he would vote for the Union. It appearsthat at the time Wilson was making a tally of which waythe drivers would vote. He indicated to Dressler that hewould list him as voting for the Union, to which Dresslersaid "okay." It further appears that Wilson told Dresslerthat the Company could not afford the Union and wouldgo broke, that he would have to close the gates, and that allthe drivers would be without jobs. It further appears thatWilson asked him if he and his father wanted to buy atruck and Dressler said he couldn't afford to do so. In thesecond conversation, it appears that Wilson asked Dressleragain if he wanted to buy a truck and stated that he hadreceived $25,000 in down payments on trucks he hadalready sold. Again,Wilson told him that he "just can'tstand up under it," referring to the "union deal," that if theUnion were successful all the drivers would be out of workand "we'll have to shut the gates."On or about January 12, according to the creditedtestimony of Rosenogle's wife, she had a conversation withWellner as follows:Well, I was going down to pick my husband up fromwork and I asked Mr. Wellner if Lloyd was there and ifhe was ready to come home. Mr. Wellner did notanswer me. He asked me if I knew how my husbandwas going to vote in the union election and I told himno, I didn't.And he said that if the union got in-he said, do youknow that if the union gets in there will be no jobs foranybody. And I said that I would tell Lloyd what hehad told me.Let's see. He asked me why Lloyd was doing this tohim and I told him Lloyd wasn't doing anything tohim. And he said that he held Lloyd's decision to votefor the union personal and I asked him why and he saidbecause he ran this yard and I told him that he did notrun the yard, that Jerry did.He asked me what Lloyd had against Jerry and I toldhim the company hadn't held up to the promises theymade to the men. And he said you know, if it wasn't forme Lloyd wouldn't be working here right now and hesaid if I had my way I would fire Lloyd now and thatLloyd was making $0.75 an hour more than he shouldhave been.She further testified on cross-examination that Wellnersaid that "if it weren't for the Union" he would fire himthat day.On January 13, according to Hall's credited testimony,Wilson asked him "who started this union thing" and hereplied that he did not know.On January 16, Respondent posted a notice to all driverswhich they were required to sign and did. The notice statedthat "failure to comply with the following rules andregulations from this day forward, January 16, 1973, willresult in the issuance of red slips; any driver receiving three(3) red slips will be fired." Then followed a number ofrules, a few of which were new Although other noticescontaining rules had previously been posted, none statedanything with respect to punishment for the violationthereof.The so-called red slips had been issued byRespondent since July 1972 bearing the inscription that"anyone receiving (3) three warning slips will be subject todismissal." It is noted at this point, however, that,according to the credited testimony of Dressler, onFebruary 21, 1973, he was given a "pink slip" (apparentlythe alternative term for the warning notice) and, when heasked Wellner why he was being given the warning notice,Wellner said to him "because you guys wanted to go to theUnion and be legal and everything else . . . the Companywas going to be the same way."Shortlybefore January 19, 1973, according to thecredited testimony of Dressler, when he and employeeJerry Jones walked into the office, Wilson said "here comesthe instigators" and referred to them as "captain" and"colonel."On or about the same time, according to Dressler'scredited testimony, when he passed Wilson and twoemployees with whom Wilson was talking, Wilson stated,apparently referring to Dressler, "I am just going to keepagitating him and try to get him to swing at me so I canhurt him."On January 19, according to Dressler's credited testimo-ny, he went into the office to ask the secretary if hispaycheck was ready and, when she said that it was not, heflung some papers into a basket and uttered "a bad word."Later when Dressler returned to the office, Wellner gavehim a warning notice for using abusive language in theoffice, racing his engine, and running his truck at excessivespeeds in the yard and suspended him for 10 working days.Dressler then complained to Wilson about the suspensionand refused to sign the warning notice. Wilson then issueda second warning notice for his failure to sign the firstwarning notice and for making threats against Wellner.GeneralCounsel does not contend that either of thewarning notices was not justified by Dressler's conduct butthatRespondent followed a pattern of using warningnoticesmore frequently and for transgressions whichpreviously had only evoked oral reprimands. Dresslercredibly testified to two instances prior to January 1973when he engaged in conduct which, it appears, would havejustified the issuance of warning notices to him, but forwhich he was not given warning notices.On January 20, Rosenogle's wife had a conversation withWilson at Respondent's plant. According to the creditedtestimony of Mrs. Rosenogle, Wilson asked her how herhusband was going to vote in the election, to which shereplied that she did not know, he asked her what shethought about the election, to which she replied she did nothave any thought because she did not work for Respon-dent; he then said "he would hate to see so many peoplelose so much" and that "if the Union came in he wouldhave to close the gates", and he asked her if she would helpher husband decide how to vote in the election, if she"would influence his vote."In the latter part of January, Wilson had two conversa-tionswith employeeWilliam Foil. According to thecredited testimony of Foil, in the first conversation Wilsonasked him how he was going to vote in the forthcomingelection; and in the second conversation, approximately a UPLAND FREIGHT LINES, INC.169week later, Wilson stated to him that "if the Union came inhe would have to shut the Company down, that hewouldn't be able to continue operating any more"; Wilsonagain asked him how he was going to vote; and he furtherstated that if it were not for the deadbeats employed at theCompany there would be no problem with the Union.In the beginning of February, Wilson had a conversationwith employee Alfred Ward. Ward's credited testimony asto their conversationis asfollows:Well,Mr.Wilson asked me if I had been at theUnion Meeting and I told him yes. He asked me what Ithought of it and I told him I didn't think very much ofit.And he said well, that is the way most of your unionmeetingswill go.And he askedme again ifIwas going to vote or howIwas goingto vote and I told him I still had to thinkabout it and he said well, you ought to be a man andstand on your own two feet and do what you think isright.And I told him okay and that was the end of thatconversation.In the second week of February, Wilson had anotherconversation with Foil. Foil's credited testimony as to thisconversation is as follows:He asked me if I had changed my mind on the way Iwas going to vote and he also was telling me that hewouldn't be able to continue operating if the unionwould come in. They would have to shut the doors andeverybody would be out of a job.And he was also saying that he could give theemployees a 25 cent increase at that time because ofsomething with Kaiser. Kaiser was supposed to comeup with some kind of money that he would be able toincrease the wages.In the second week of February, Jerry Hall overheard aconversation betweenWilson and Wellner in the officenext to the one in which he was present. According to hiscredited testimony, he overheard Wilson tell Wellner that"if he had to he would follow every driver here who put theunion in and get enough on them to fire them if the uniongot in." It is not clear that Wilson was aware that he couldbe overheard by Hall. Consequently, this above-creditedtestimony will not be relied upon to support a finding of aviolation of Section 8(a)(1) of the Act. However, it will beconsidered in appraising the extent of the antiunionattitude of Wilson.On February 10, Rosenogle saw that he was scheduled towork on Monday, February 12, and he told Wellner thathe needed time off to finish moving to a new house.Wellner made no comment, so Rosenogle reported forwork at 7 a.m. on February 12 as scheduled and workeduntil approximately 6 p.m. At that time Rosenogle toldWellner that he was going to go home in order to finishmoving. Wellner told him that he was "sick and tired" ofhis attitude, that everyone else was in the same barrel.Rosenogle then went to park his truck and Wellner cameup to him and asked him for the keys to the truck.Rosenogle asked what he was going to do with it andWellner replied that he was going to use the truck. Also,Rosenogle testified that, when Wellner asked for the keys,he told him that "it would be a long time before he calledme back to work." It is not clear whether Wellnercategorically denied Rosenogle's testimony, but it is notedthatWilson testified that Wellner stated to him that he toldRosenogle that "it would be a long time before he everwould come back to work." The above-summarizedtestimony of Rosenogle is credited. Rosenogle did notreport for work the remainder of the week but did go to theplant on February 16, the day ofthe election,to vote.When he attempted to vote, his vote was challenged byRespondent's observer on the ground that he had beenterminated.On February 19, Rosenogle returned to theyard and asked Wellner whether he was going to be putback to work and Wellner told him that he was not unlesshe wanted to make an application for employment as anew employee. Rosenogle refused to make such anapplication.According to Respondent's witnesses, severalattempts were made to reach Rosenogle by telephone onTuesday, Wednesday, and Thursday, February 13, 14, and15, but no one answered the telephone. When Wellner toldWilson of this, Wilson said to him "we would assume hequit."Wilson further testified that on February 12 or 13 heconsulted the Respondent's labor consultant who suggest-ed that he not invite an unfair labor practice bydischarging Rosenogle, but that, if Rosenogle did not showup for work, to try to reach him by telephone and then atthe election have the Respondent's observer challengeRosenogle's vote because he "did not come to work." Itappears there exists considerable antagonism betweenRosenogle on the one hand, and Wilson and Wellner onthe other.On February 15, according to the credited testimony ofHall, he had a conversation with Wilson, who asked himhow he was going to vote in the union election to be heldthe next day, to which Hall replied that he did not want totalk about it, and Wilson then said that he didn't think hehad his vote anyway.Also on February 15, according to the credited testimonyof Terry Lawrence, he had a conversation with Wilson inwhich Wilson asked him who he "thought was going tovote which way," to which he replied that he did not know;Wilson asked him who the instigators were and he toldWilson who he thought they were, one of whom hementioned was Rosenogle; Wilson replied that Rosenoglewould not be able to vote for the Union because he hadquit; and Wilson also asked Lawrence how he was going tovote, to which Lawrence replied that he was going to voteagainstthe Union.On February 16, the day of the election, according to thecredited testimony of Dressler, just before he voted in theelection,Wilson said to him ". . just remember we can't,you know, keep the company if the Unionis in. . . ."Also on February 16, according to the testimony of Hall,hehad a conversation withWilson.Hall's creditedtestimony as to said conversation is as follows:He came up and got on the side of my truck and saidhow did you vote and I said I voted for myself and hesaid he thought he was going to lose then because therehad been a bunch of drivers who had lied to him. 170DECISIONSOF NATIONALLABOR RELATIONS BOARDAnd I said Jerry, I never did lie to you. I never toldyou how I was going to vote. And he said he knew thisand he wasn'tgoing to forget it.He said you had betterstart looking for another job because you won't beemployed here too much longer.On February 19, according to the credited testimony ofDressler, he had a conversation with Wilson in the courseof which Wilson asked him whether he would cross thepicket line if the Union were voted in, to which Dresslerreplied that he would not.Also, according to Dressier'scredited testimony,he had another conversation withWilson later that day in which Wilson told him that he wasgoing to sell Respondent's trucks and would offer them tocertain of the employees.On February 19, Wilson had a conversation with Ward.Ward'scredited testimony as to said conversation is asfollows:Well, I just came in from Los Angeles and Mr.Wilson came out and stepped up on the side of mytruck and he said,well,Al, it is too bad you votedagainst us. And I said well,do you remember the otherday when we had our talk and he said yes.And I said well, you told me I should stand on myown two feet and do what I think is right and I saidthat is what I did. And he said well,Igo and fight a warfor guys like you so you will have a free country to livein and then you turn around and try to stab me in theback like this.He said how would you like for someone to comeinto your house with a gun and try to make you dosomething you don't want to and I said, well, Iwouldn't like it. And he said well,that is just what youguys are trying to do to me.He said I go and fight in the war and watch myfriends get shot and everything and then you guys turnaround and do this to me.So I told Mr. Wilson. I saidmy brother was in Viet Nam twice and you are nobetter than he is and with that he got off the side of mytruck.Also on February 19, according to the credited testimonyofWard,he had a second conversation with Wilson. Hiscredited testimony as to said conversation is as follows:A.He told me that when I first answered thephone, he asked me what the drivers wanted out of thisand I told him that we wanted better wages and betterworking conditions out where we were working and notso many hours as we were working.Just mostly pertaining to the working conditions thatwe had. So he went on and told me he had ordered 50new trailers and he had called Fruehauf TrailerCompany to cancel the order on them and they wouldonly let him cancel the order on 25 because theyalready had the other 25 made up.And that he would have to go ahead and take those.And that if he signed a union contract that he wouldhave to finance through the bank so he could keep hiscredit rating upstanding.Q.Do you recall anything further in that conversa-tion?A.That is what I am just trying to think about.Yes. He told me that the way things were right now thathe could pay us $4.00 an hour plus insurance benefits,better insurance.And then he asked me if I would go and talk to someof the other drivers and try to persuade them to not gofor this union contract... .On or about February 21 or 22,Wilson had anotherconversation with Ward,according to the credited testimo-ny of Ward, in which Wilson asked him if he had talked tosome of the drivers, to which Ward responded that he had;Wilson then asked him what they had said, to which Wardreplied thattheyhad said that"he should have thought ofthat six months before";Wilson asked him whom he hadtalked to and Ward said that he had talked to employeesDressler,Hall, and Durrer, to which Wilson respondedthat they were probably part of the rabble rousers.6On or about February 23, Foil had a conversation withWilson. Foil's credited testimony as to said conversation isas follows: "He asked me if it came down to a strike wouldIhave any qualms about crossing a picket line and I toldhim I wouldn'tdo it."In the latter part of February, according to the creditedtestimony of Hall,he had a conversation with Wellner inthe course of which Wellner asked him what kind of a dealwould it take to keep the Union out, to which he repliedthatWellner was not supposed to ask him such a question;Wellner then said that Wilson would like to get togetherwith the men to keep the Union out and wanted them tosign a contract;and Hall replied that he wouldn'tgo forany of that "Yandale stuff"to which Wellner respondedthat he would not either.?On February 23, Dressler was, in effect,suspended for 30days and,onMarch 10,he was discharged.Dressler,Wilson,and Wellner testified to the material events whichoccurred during this period.Following are the findings offactwith respect to said suspension and discharge basedupon credited portions of the testimony of the above-mentioned witnesses.On February 23, when Dressler returned about 4 p.m.from a run to Los Angeles,Wellner told him that hewanted him to make three more runs to Los Angeles.Dressler complained that he could not do it, that he wastoo tired,towhichWellner responded"well,youwon'tworkMonday then."When Dressler asked him why,Wellner said,"Because you will be fired."Dressler wasthen told to get his belongings out of his truck and when hereturned to the office he asked Wellner if the reason forfiring him is because he refused to work overtime,to whichWellner replied that it was.On February 26, Dressler reported to the Respondent'syard to get his paycheck and was told by Wellner that heandWilson had talked it over and they were going tosuspend him for 30 working days instead of firing him.6 In the transcript the phrase is incorrectly set forth as"rebel rousers."7Yandale is a labor consultant who was then employed by Respondent. UPLAND FREIGHT LINES,INC.171Wellner had informed Wilson of his action with respect toDressler andWilson consulted Yandale, the aforemen-tioned labor consultant.Yandale advised him that, ifDressler were fired, there would be a possibility of anunfairlabor practice charge and they decided that it wasbetter to suspend Dressler for 30 days. During the lastweek in February, Dressler telephoned Wellner severaltimes. In the first conversation, he asked Wellner why hewas "doing this to me" and told Wellner that he was"going to screw the wrong guy at the wrong time one ofthesedays,"atwhich pointWellner terminated theconversation.In the second conversation,Dressler repeat-ed this statement and Wellner invited him to come to theyard at any time he wanted to "have at it" and againabruptly terminated the conversation. In the third tele-phone conversation, Dressler asked Wellner if he couldcome back to work and Wellner told him to call Wilson,that it was not up to him to decide. Shortly thereafter,Dressler calledWilson's home and spoke to Wilson's wifewho informed him that Wilson was out of town. Approxi-mately a week later, he called Wilson's home again andagain was informed that Wilson was not at home. Thethird time that he called he reached Wilson and asked himabout his job and Wilson told him to come to the yard todiscuss it.On March 10, Dressler spoke to Wilson at theyard and asked if he was going to be returned to work andWilson said that he would not be because he had madethreats toWellner and the Company. It appears that thethreat he made to Wellner was the statement about goingto "screw the wrong guy at the wrong time" and there wasnothing in the record to indicate what threat he made "tothe company." Dressler asked Wilson whether he couldreturn to work if he would drop the charges which he hadfiledwith the Board on February 28 (with respect to hissuspension),to which Wilson made no answer.The General Counsel does not contend that the 30 days'suspension was discriminatorily motivated but does con-tend that the discharge on March 10 was so motivated. It isRespondent's contention that neither of said actions wasdiscriminatorily motivated. It should be noted at this pointthat it appears from the record that Dressler has abelligerentpersonalityand that there is considerableantagonism between Dressler, on the one hand, andWilson and Wellner, on the other.On May 23, employee Dale Malensek was discharged byRespondent, which action General Counsel contends wasdiscriminatorilymotivated. Following are findings of factrelevant to Respondent's conduct toward Malensek.On February 15, Malensek was interviewed by Wellnerfor a job as a truckdriver and, when Malensek asked him ifitwould be a steady job, Wellner said it would be, but iftheUnion is "voted in" at the election to be held thefollowing day the Respondent would not be able to usehim. It does not appear that any explanation was given himwhy, in that event, he could not be used. Malensek was putto work on that day, February 15, but was not scheduled towork the following day. On February 16, Malensektelephoned Wellner and was informed that it did not seemthey were going to be using him. However, during the firstweek in April, Malensek talked to Wellner and Wilson andwas put to work. About the middle of April, according tothe credited testimony of Malensek, he had a conversationwithWilson, who asked him if he knew that the "Union iscoming" and Malensek said he had heard that it was.Wilson then asked Malensek what the other drivers hadsaid,ostensibly about the Union, to which Malensekreplied that he did not know. Wilson then asked him whichway he would stand, to which Malensek replied that if theUnion comes in he would go with it and, if it doesn't, hewould not. At that point Wilson asked him whether or not,iftherewere a picket line,he would cross it, to whichMalensek answered that he did not know, that he wouldnot want to get his face "bashed in."On or about the end of April, Wilson asked Malensekwhether he had made a decision on crossing the picket line,towhich Malensek replied that he did not know, that hewould have to see what happened.Malensek,Wilson,Wellner, and George Beattie, amechanic working for Respondent,testified to eventsleading up to the discharge of Malensek on May 23.Following are findings of fact based upon creditedportions of the testimony of the aforesaid witnesses.Aboutthe second weekof April,Wilson asked Beattie inwhat condition Malensek kept his truck, to which Beattiereplied "like a pigpen." It appears,however,that thereafterMalensek kept his truck in as good condition as did theother drivers. Early in May, Wellner told Malensek that hewas getting a raise of 25 cents per hour,since he hadcompleted 30 days of employment.On May 23, after Malensek had completed a run in histruck, he went into the office where he was informed by thesecretary to turn in his keys, that he was fired. Malensekasked her why, to which she replied that she did not know.Shortly thereafter,Malensek asked Wellner what he haddone wrong, to which Wellner replied that he did notknow, that he was probably putting his own job "on theline" by refusing to sign a warning notice to Malensek forabuse of equipment.8Malensek then went into Wilson'sofficewith theunsigned pink slip. Following is Malensek's testimony withrespect to his interview with Wilson:A.Well, I walked in there and he goes yes, what iswrong. What seems to be your problem. And I said thatiswhat I would like to know. And I sat down and I washolding one pink slip and he showed me two more andone was for reckless driving and the other was forwasting timein the yard.Q.What did he say about each of those pink slips?A.First of all he said abuse of the equipment or Iasked him about it and he said that our yard mechanicsaid that I was the worst or had the worst kept truck inthe yard. That I never clean it. I never wax it. And thatit is just filthy all the time. It is in the worst shape of allthe trucks in the yard.And I argued about that with him.I said I would liketo talk to the mechanic about that and he said, no,never mind. Just forget about it.So then he went on to8 It appears thatWellner refused because he had not observedMalensek's misconduct. 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe other one and he said I have outside people wh.)said you drive like a maniac on the road.And I told him that I honestly didn't think it wastrue, because I hadn't gone over 60 miles per hour inthat rig yet.Q.Was he specific as to whom he had heard thatfrom?A.No. Just from outside people. And then on thethird one he said that I was wasting time in the yard.And you can check my charts and everything. I don'twaste time in the yard.And then he was getting kind of irate and he saidabout your friend, Jerry Hall, he goes I am going topush this thing all the way and if I can't get him legallyIam going to get him on the outside and don't youthink I don't have enough influence to do it.And I said well, that is none of my business, youknow. And he said, well, that's okay. And he said this.Why do you want to work here if this is such a badplace to work. And I said well, I like this place to work.Ido my job. I never refused any overtime. I havedriven every Saturday I have worked here.And he said well, what are you working here for andI said because I am paying off my bills and I am gettingahead of them. I said look, I have to pay my bills andhe said well, I am looking for men who will work forme. And then he paused for a couple of minutes andturned to me and said would you cross a picket line forme if we got picketed? And I said I don't know. Again,Iwouldn't want to get my face bashed in.And he said well, it takes guts to make a decisionand I said, well, look I don't know how many decisionsIhave made but I have made a lot of them. I wait untilthe time is right and then I make them. And I haven'tgone wrong too many times.So he kept asking me again, well, all I want to knowiswould you cross a picket line. And I said look, Jerry,I really don't know. And he said oh, you are a sly oneand that was it.Malensek's above-quoted testimony is credited except forthe findings set forth hereinbelow.Wilson denied that he said anything about crossing thepicket line on the occasion of Malensek's termination, butadmitted that he had asked him that question on an earlieroccasion. This denial is credited. Wilson further testifiedthat he was standing in the yard when he observedMalensek coming into the yard from the run which he haddust completed and that he entered at an excessive speed.Beattie,who was called as a witness by Gener^1 Counsel,corroboratedWilson's testimony as to the speed withwhich Malensek had entered the yard, and his testimony iscredited that he told Wilson that ii it were his truck he"wouldn't put up with the guy." Beattie also crediblytestifiedthathe had never observed any other ofRespondent's drivers coming into the yard as "recklessly"asMalensek had on that occasion. Malensek admitted oncross-examination thatWilson spoke to him during thecourse of their conversation about his discharge about thereckless manner in which he had entered the yard shortlyprior thereto. It appears that with respect to the warningnotices for "wasting time" and failing to keep his truckclean,Wilson had a reasonable basis for believing thatMalensek had engaged in such conduct.CConcluding Findings1.The violations of Section 8(a)(1) of the ActThe record clearly discloses that the Respondentengaged in a systematic interrogation of employees as tohow they were going to vote in the union election Not onlyisthere considerable credited testimony demonstratingthis,but, also,Wilson admitted that he engaged in suchconduct. Based upon credited testimony, it is also foundthatRespondent engaged in unlawful interrogation ofemployees as to their union activities, the activities of theirfellow employees, how they had voted in the election andwhether they would cross a picket line in the event of astrike.There is no showing that any of the interrogationwas for a legitimate purpose and, except for one or twoinstances, therewas no assurance given to employeesquestioned that there would be no reprisals taken againstthem. Therefore, it is concluded that Respondent violatedSection 8(a)(1) of the Act by engaging in widespreadunlawful interrogationof its employees as to theirprotected activities.Engineered Steel Products, Inc.,188NLRB 298,Blue Flash Express, Inc.,109NLRB 591,593-594;Johnnie's Poultry Company,146 NLRB 770, 775;Ramona'sMexican Food Products, Inc.,203 NLRB No.102;Dayton Motels, Inc. -d/b/a Holiday Inn of Dayton,192NLRB 674, 677.It is clear from the credited testimony that Respondentengaged in widespread threats of economic reprisalsagainst employees for engaging in union activity and fortheir selection of the Union as their bargaining representa-tive,particularly threats to employees that they would bewithout jobs and that the Company would close down.Also, publishing an advertisement to sell trucks "due todriver trouble" and offering of trucks for sale to some ofthe drivers constituted further threats of loss of jobs. WhileWilson did testify that he mentioned that he could notafford $6-an-hour wages in talking to the employees, itappears from the record that the statements implyinginevitable loss of jobs because of the Union were notmerely expressions of opinion. CfB. F. Goodrich FootwearCompany,201NLRB 353, andBirdsallConstructionCompany,198NLRB No. 20. Rather it appears that thestatements made by Respondent of the loss of jobs andclosing of the plant and the advertisement of sale of truckswere intended as threats of economic reprisals should theemployees select the Union as their bargaining representa-tiveDeLuca Bros Inc., 201NLRB327; Alamo Express,Inc.and Alamo Cartage Company,170 NLRB 315, 317.Respondent further violated Section 8(a)(1) of the Act bygranting and promising benefits in order to dissuadeemployees from their adherence to the Union.N.L.R.B. v.Exchange Parts Co.,375 U.S. 405, 409-410 (1964). Basedupon credited testimony, it appears that Respondent gaveRosenogle a newer truck with the intent of persuading himto disassociate himself from the Union. It also appearsfrom credited testimony that Respondent implied that itwould be willing to pay employees a higher rate of wages UPLAND FREIGHT LINES, INC.173per hour and give them betterinsurancebenefits if theywould defect from the Union.2.Violations of Section 8(a)(3) and (1) of the ActBased upon the credited testimony,it isfound that whileRespondent did have a system of issuing wntten warningnoticesto employees prior to the advent of the Union, itcommenced a greater use of thewarningnotices systemafter the Respondent became aware of theunionactivity.That this was done in reprisal forsaidactivity isparticularly disclosed by the credited testimony of Dres-sler,who was told when he asked why he received a wnttenwarning notice"because you guys wanted to go to theUnion and be legal and everything else ... the company isgoing to be the same way." This conclusion is furthersubstantiatedby credited testimony thatWilson wasoverheard saying to Wellner that if the Union came in hewould follow every driver who put the Union in and getenough to fire them. Consequently, it is concluded thatRespondent violated Section 8(a)(3) and (1) of the Act byexpanding its implementation of its written warning noticesystem in reprisal for the employees' unionactivities.As to the termination of Rosenogle,it isfound that itwas motivated by Rosenogle's adherence to the Union. Itappears that management bore considerable antagonismtoward him and that it did not ariseuntil itsdiscovery ofhis support of the Union. He was threatened with loss ofhis job because of his support of the Union and threewarning notices were issued to him on January 8 forconduct which dated back as far as December 27, 1972.There was an attempt to influence him against the Unionby giving him a newer truck and also an attempt toinfluencehim through his wife. His refusal to workovertime on February 10 might very well have deserveddisciplinaryaction,and, in effect,Wellner informedRosenogle that he was suspended by his statement toRosenogle that it would be a long time before he was calledback to work.It isfound that Respondent resorted to apretext to rid itself of Rosenogle by its claim that itassumed he quit because on the following 3 days he failedto report or answer his telephone, notwithstanding the factthat he had been indefinitely suspended. Therefore, it isconcluded that Rosenogle did not, as contended byRespondent, quit his employment, but was discharged, inviolation of Section 8(a)(3) and (1) of the Act, on February16 when his vote was challenged on the ground that hisemployment was "terminated."9As to the termination of Dressler,it isfound that hisdischarge on March 10 was discriminatorily motivated.The record demonstrates that management was considera-bly antagonistic toward Dressler. It appears that whilesome of the antagonism was evoked by Dressler's belliger-ent personality, it also appears that said antagonism waslargely caused by Dressler's support of the Union. Wilsonreferred to him as one of the principal instigators of theUnion. While the record clearly demonstrates that Wilsonwas antagonistic toward employees who he knew support-ed the Union, it is found that he was particularlyantagonistic toward Dressler in view of his statement thathe was going to keep agitating Dressler so that Dresslerwould swing at him and that he could then hurt Dressler. Itis further found that his antagonism toward Dressler wasfurther intensified when Dressler filed a charge with theBoard on February 28 over his 30-day suspension. While itis quite likely that Wilson was annoyed by Dressler's phonecallstoWellner and to his (Wilson'shome)duringDressler's suspension,itisfound that Respondent'sreliance on said annoyance and his ambiguous threat toWellner was merely a pretext for ridding itself of Dresslerbecause of his support of the Union. Consequently, it isconcluded thatDressler'sdischargeonMarch 10 isviolative of Section 8(a)(3) and (1) of the Act.As to Malensek's discharge on May 23, 1973. it isdetermined that the General Counsel has failed to prove bya preponderance of the evidence that it was unlawfullymotivated. There is no basis for finding that Respondentbelieved or suspected that he was a supporter of the Union.He was not qualified to vote in the election and was not anemployee during the organizational drive. While it is truethat he was interrogated as to whether or not he wouldcross the picketline, aswere many of the other employees,his answer that he did not want to get his face "bashed in"by crossing the picket line could not have reasonablyindicated to Respondent that he was a supporter of theUnion, but only, at the most, that Respondent could notcount on him to cross the picketline ifa strike were called.Itappears that Respondent's complaints against his jobperformance were not unfounded and that his dischargewas provoked by his reckless driving into the yard justbefore his discharge.General Counsel's witness whoobservedMalensek's reckless entry into the yard (as didWilson) credibly testified that he toldWilson that ifMalensek were driving his truck he would not put up withhim. Also, said witness credibly testified that he had neverseenanother of Respondent's drivers enter the yard asrecklessly.Consequently, it appears that Respondent hadreasonable, lawful cause for discharging Malensek. and hisstatement of reluctance to cross a picket line, at the most,casts only a slight suspicion on Respondent's motive forMalensek's discharge.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe unfair labor practices of the Respondent set forth insection III, above, occurring in connection with itsoperations set forth in section I, above, have a close.intimate, and substantial relation to trade, traffic, andcommerce among the several States, and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.V.THE REMEDYItwill be recommended that the Respondent be orderedto cease and desist from engaging in the unfair laborpractices found herein and take certain affirmative action,as provided in the recommended Order below, designed toeffectuate the policies of the Act.Ithaving been found that Lloyd Rosenogle and Fred9 It would appear that he was on suspension prior thereto 174DECISIONSOF NATIONALLABOR RELATIONS BOARDDresslerwere discriminatorily discharged, it will berecommended that Respondent be ordered to offer themimmediate and full reinstatement to their former jobs, or, iftheir jobs no longer exist, to substantially equivalentpositions without prejudice to their seniority or other rightsand privileges. It will be further recommended thatRespondent be ordered to reimburse them for any loss ofpay they may have suffered as a result of their discrimina-tory discharges in the manner set forth in F. W.Woolworth'Company,90 NLRB 289, 291-293, together with 6-percentinterest thereon in accordance withIsisPlumbing &Heating Co.,138 NLRB 716.Upon the basis of the foregoing findings of fact andupon the entire record in this proceeding, I make thefollowing:CONCLUSIONS OF LAW1.The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.Respondent violated Section 8(a)(1) of the Act byunlawfully interrogating employees with respect to theirprotected activities,by threats of economic reprisalsagainst employees for engaging in union activity and forselection of the Union as their bargaining representativeand by granting and promising benefits in order todissuade employees from their adherence to the Union.4.Respondent violated Section 8(a)(3) and (1) of theAct by expanding the implementation of its writtenwarning notice system in reprisal for employees' unionactivities.5.Respondent violated Section 8(a)(3) and (1) of theAct by its discharge of Lloyd Rosenogle on February 16,1973, and Fred Dressler on March 10, 1973.6.General Counsel has failed to prove by a preponder-ance of the evidence that Respondent violated Section8(a)(3) and (1) of the Act, as alleged in the complaint, byits discharge of Dale Malensek.Upon the foregoing findings of fact, conclusions of lawand upon the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER toRespondent,Upland Freight Lines, Inc., Fontana,California, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Unlawfully interrogating employees with respect totheir protected activities.(b) Threatening employees with economic reprisals fortheir activities on behalf of General Truckdrivers, Ware-housemen & Helpers Union Local 467, InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, or for the selection of said Unionas their collective-bargaining representative.(c)Granting or promising benefits to employees topersuade them to abandon their support of said Union.(d)Discouraging membership in the aforesaid Union bydiscriminating against its employees in regard to hire ortenure of employment or any other term or condition ofemployment.(e) In any other manner interfering with, restraining, orcoercing employees in the exercise of rights under Section 7of the Act.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a)Offer to Lloyd Rosenogle and Fred Dresslerimmediate and full reinstatement to their formerjobs, or, iftheir jobs no longer exist, to substantially equivalentpositions without prejudice to their seniority or other rightsand privileges.(b)Make Rosenogle and Dressler whole for any loss ofpay suffered by them by reason of their discriminatorydischarges in the manner set forth in the section hereina-bove entitled "The Remedy."(c)Upon request, make available to the Board or itsagents for examination and copying all payroll and otherrecords containing information concerning its backpayobligation under this recommended Order.(d) Post at its place of business in Fontana, California,copies of the notice attached hereto and marked "Appen-dix A." I I Copies of said notice on forms to be furnished bytheRegionalDirector for Region 31, after being dulysigned by an authorized representative of Respondent,shall be posted by Respondent immediately upon receiptthereof and maintained by it for a period of at least 60consecutive days thereafter in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(e)Notify the Regional Director for Region 31, inwriting,within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the allegations in thecomplaint that Dale Malensek was unlawfully dischargedbe, and they are hereby, dismissed.1O In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, he adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposesIIIn the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "APPENDIX ANOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOTunlawfully interrogate employees withrespect to their protected activities.WE WILL NOTthreaten employees with economicreprisalsfor their activities on behalf of GeneralTruckdrivers,Warehousemen&Helpers Union Local UPLAND FREIGHT LINES, INC.467, International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America, or forthe selection of said Union as their collective-bargain-ing representative.WE WILLNOT grant or promise benefits to employeesto persuade them to abandon their support of saidUnion.WE WILLNOT discourage membership in the afore-saidUnion by discriminating against employees inregard to their hire or tenure of employment or anyother term or condition of employment.WE WILL NOI in any other manner interfere with,restrain,or coerce employees in the exercise of rightsunder Section7 of the Act.WE WILLoffer toLloydRosenogleand FredDressier immediate and full reinstatement to theirformer jobs,oi, if theirjobsno longer exist, tosubstantially equivalent positions.without prejudice totheir seniority or other rights and privileges.WE WILLmake Rosenogle and Dressier whole for175any loss of pay suffered by them by reason of theirdiscriminatory discharges.DatedByUPLAND FREIGHT LINES,INC.(Employer)(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedaysfrom the date of posting and must not bealtered,defaced,or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office,Federal Building,Room 12100, 11000Wilshire Boulevard,Los Angeles,California 90024,Telephone 213-824-7357.